Order, Family Court, Bronx County (Susan Larabee, J.), entered August 22, 1994, which dismissed petitioners’ applications for visitation with their niece and nephew for lack of standing, unanimously affirmed, without costs.
Family Court correctly ruled that petitioners, the aunt and uncle of children whose care and custody has been transferred to the Commissioner of Social Services, have no standing to sue for visitation (Family Ct Act § 1081; Domestic Relations Law §§ 71, 72). Absent standing, the question of whether such visitation would be in the best interests of the children cannot *364be considered (Matter of Emanuel S. v Joseph E., 78 NY2d 178, 183; Matter of Bessette v Saratoga County Commr. of Social Servs., 209 AD2d 838, 839). Concur—Sullivan, J. P., Ellerin, Wallach and Rubin, JJ.